              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                     CIVIL NO. 1:18-cv-00134-MR


CANDY LOSSIAH, Administratrix of )
the Estate of Anthony Edward     )
Lossiah,                         )
                                 )
                   Plaintiff,    )
                                 )             ORDER
         vs.                     )
                                 )
UNITED STATES OF AMERICA,        )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Plaintiff’s Motion to Seal

Portion Exhibits. [Doc. 50].

     The Plaintiff moves to file under seal Exhibits 2 and 3 to the Motion to

Approve Settlement. [Doc. 50]. For grounds, the Plaintiff states that these

exhibits reference specific details of the parties’ settlement agreement that

the parties wish to keep confidential until such time as the settlement is

approved. [Id.].

     The press and the public have, under both the First Amendment and

the common law, a qualified right of access to judicial documents and

records filed in civil and criminal proceedings. Doe v. Public Citizen, 749

F.3d 246, 265 (4th Cir. 2014). “The common-law presumptive right of access


        Case 1:18-cv-00134-MR Document 54 Filed 09/07/21 Page 1 of 3
extends to all judicial documents and records, and the presumption can be

rebutted only by showing that ‘countervailing interests heavily outweigh the

public interests in access.’” Id. at 255-56 (quoting in part Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)).           The First

Amendment right of access “may be restricted only if closure is ‘necessitated

by a compelling government interest’ and the denial of access is ‘narrowly

tailored to serve that interest.’” Id. at 266 (quoting in part In re Wash. Post

Co., 807 F.2d 383, 390 (4th Cir. 1986)).

      When presented with a motion to seal, the law of this Circuit requires

this Court to: “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less

drastic alternatives to sealing the documents, and (3) provide specific

reasons and factual findings supporting its decision to seal the documents

and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218 F.3d 288,

302 (4th Cir. 2000).

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Plaintiff’s motion. The Plaintiff filed the

motion on August 13, 2021, and it has been accessible to the public through

the Court’s electronic case filing system since that time. While the Plaintiff

seeks only a temporary sealing until such time as the settlement is approved
                                      2



        Case 1:18-cv-00134-MR Document 54 Filed 09/07/21 Page 2 of 3
[see Doc. 50 at 1], a review of these exhibits reveals that these documents

contain the names and birthdates of minor children. The Court finds that the

public’s right of access to such information is substantially outweighed by the

compelling interest in protecting the details of such information from public

disclosure.    Finally, having considered less drastic alternatives to

permanently sealing the documents, the Court concludes that requiring a

redacted version of these documents be filed on the public record while

allowing the permanent sealing of the unredacted version of these exhibits

is narrowly tailored and will adequately protect the privacy of the minor

children.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to Seal

Portion Exhibits [Doc. 50] is GRANTED, and Exhibits 2 and 3 to the Plaintiff’s

Motion to Approve Settlement [Docs. 48 and 49] shall remain under seal until

further Order of this Court. Within seven (7) days of the entry of this Order,

the Plaintiff shall file on the public docket a redacted version of Exhibits 2

and 3, which versions shall redact the names and dates of birth of the minor
                                    Signed: September 6, 2021
children at issue.

      IT IS SO ORDERED.




                                       3



        Case 1:18-cv-00134-MR Document 54 Filed 09/07/21 Page 3 of 3
